FERNEDING, J.
Epitomized Opinion
Layer was charged with the murder of a boy 13 years of age who was found in a field strangled, and was convicted of murder in the first degree without mercy and was sentenced to electrocution. He prosecuted error to this court, alleging that the trial court erred (1) in admitting confessions Layer was alleged to have made to police officers and to fellow prisoners and to a newspaper reporter, and (2) in admitting testimony as to various other acts of criminal treatment by the accused to other children. Held:
An examination of the evidence shows that the confession to the police officers was not extorted; the other confessions were clearly voluntary. This evidence was properly admitted. The evidence as to the other offenses were admissible under 104 OS. 298. The trial was fair and without prejudicial error. Judgment affirmed.